Title: From George Washington to John Avery, 25 September 1799
From: Washington, George
To: Avery, John



Sir,
Mount Vernon 25th Septr 1799

Your letter of the 2d instt came duly to hand; but previous thereto, I had written to Mr Jno. Francis of Philadelphia (who report had engaged the houses to, I was building in the Federal City) to know in explicit terms whether he meant to take them, or not, on the conditions I offered them, namely—Seven and an half percent on the whole cost; to which, taxes, if any, and Insurance against fire, were to be added. On lower terms, no person in the

Fedl City, or elsewhere that I could hear of, would Let; & but few who would rent on these, as it was but little more than legal and common interest of money, when it is well known that the wear & tare of houses required much more.
I have waited until now, to receive Mr Francis’s answer, without hearing from him; which has been the cause of my not replying to your letter sooner. If his answer is detained much longer, I shall feel my self under no obligation to prefer him, because he was the first applicant, for them.
Although my house, or houses (for they may be one or two as occasion requires) are, I believe, upon a larger scale than any in the vicinity of the Capital, yet they fall far short of your wishes. The largest room, and that occasionally made so, is not more than 40 feet in length. The houses are three flush stories of Brick, besides Garret rooms: and in the judgment of those better acquainted in these matters than I am, capable of accomodating between twenty & thirty boarders. The buildings are not costly, but elegantly plain. and the whole cost—at a pretty near guess—may be between fifteen & sixteen thousand dollars. I am Sir Your Very Hble Servant

Go: Washington

